United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0656
Issued: October 28, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On February 6, 2018 appellant, through counsel, filed a timely appeal from a
December 22, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards assigned the appeal Docket No. 18-0656.
On October 16, 2000 appellant, then a 45-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that she lifted a parcel from her truck and injured her shoulder,
arms, and neck while in the performance of duty. OWCP accepted her claim for cervical strain
and sprain/strain of the bilateral shoulders and upper arm. It later expanded appellant’s claim to
accept the additional conditions of adhesive capsulitis of the bilateral shoulders, myalgia, and
myositis.
On January 7, 2002 appellant filed a claim for a schedule award (Form CA-7).

1

In all cases in which a representative has been authorized in a matter before the Board, no claim fo r a fee fo r
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be appro ved b y t h e Bo ard . Id . A n
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, su bject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

By decision dated August 8, 2002, OWCP granted appellant a schedule award for 11
percent permanent impairment of the left arm and 9 percent permanent impairment of the right
arm.
On April 13, 2006 appellant filed a claim for an increased schedule award (Form CA-7).
By decision dated July 27, 2007, OWCP granted appellant a schedule award for an
additional 3 percent permanent impairment of the right upper extremity, for a combined 15
percent, and an additional 10 percent permanent impairment of the left upper extremity for a
combined 18 percent.
On June 27, 2016 appellant filed a claim for an increased schedule award (Form CA-7).
On August 29, 2016 OWCP sent the medical record and a statement of accepted facts to
an OWCP district medical adviser (DMA). In a report dated September 7, 2016, the DMA found
no cervical spine impairment and no additional permanent impairment of her upper extremities.
He noted that for the shoulders, the diagnoses of sprain, myalgia, myositis fell under diagnosisbased impairment (DBI) method under Table 15-5, page 401 of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides)2 and could be classified under shoulder pain and shoulder strain. However,
since there was no rating for adhesive capsulitis it could also be rated using the range of motion
(ROM) method based on Table 15-34, page 475 of the A.M.A., Guides and since that was the
greatest rating for the shoulder region that would be the impairing condition. The DMA relied
upon the ROM measurements from a functional capacity evaluation dated September 26, 2014,
completed by a physical therapist.
In support of her claim for an increased schedule award, appellant submitted an
impairment rating report from Dr. Catherine Watkins Campbell, a Board-certified physiatrist,
dated September 28, 2016.
Dr. Watkins Campbell provided physical examination findings
including detailed ROM measurements of appellant’s bilateral upper extremities. She used the
DBI method of the A.M.A., Guides found in Table 15-5, Shoulder Regional Grid, for the
diagnoses of shoulder sprain/strain. Dr. Watkins Campbell found that appellant had one percent
right upper extremity impairment and two percent left upper extremity impairment pursuant to
the A.M.A., Guides.
In a report dated November 1, 2016, a DMA reviewed Dr. Watkins Campbell’s report
and noted findings of a significant amount of symptom magnification, inconsistent ROM
measurements, active ROM that did not match passive ROM, and significant exaggerated
behaviors. He noted that a normal passive ROM precluded a diagnosis of adhesive capsulitis.
The DMA noted that Dr. Watkins Campbell rated appellant’s upper extremities for partial
thickness rotator cuff tear of the left shoulder and a strain of the right shoulder. He provided a
rating using the DBI method which confirmed the ratings of Dr. Watkins Campbell.
Appellant also submitted a November 18, 2016 report from Dr. Frederick S. Frost, a
Board-certified physiatrist, who rated appellant based on the A.M.A., Guides, for the diagnosed
conditions of sprain of the shoulder and upper arm. Dr. Frost opined that appellant sustained 12

2

A.M.A., Guides (6th ed. 2009).

2

percent impairment of the left upper extremity and 12 percent impairment of the right upper
extremity.
By decision dated March 29, 2017, OWCP denied appellant’s claim for an increased
schedule award.
On April 11, 2017 appellant, through counsel, requested a telephonic hearing which was
held on October 13, 2017.
By decision dated December 22, 2017, an OWCP hearing
representative affirmed the decision dated March 29, 2017.
Regarding the application of ROM or DBI impairment methodologies in rating
permanent impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the
[A.M.A.,] Guides allow for the use of both the DBI and ROM methods to
calculate an impairment rating for the diagnosis in question, the method
producing the higher rating should be used.” (Emphasis in the original.)3
The Bulletin further advises:
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is [in]sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”4
As noted, FECA Bulletin No. 17-06 indicates that in measuring ROM, the evaluator
should obtain three independent measurements and use the greatest measurement to determine
the extent of impairment.5 The evidence presently of record fails to establish that Dr. Watkins
Campbell properly measured the ROM of appellant’s bilateral upper extremities three times prior
3

FECA Bulletin No. 17-06 (May 8, 2017).

4

Id.

5

Supra note 3; see also J.V., Docket No. 18-1052 (issued November 8, 2018).

3

to rating the extent of her permanent impairment. It was therefore incumbent upon the DMA to
obtain the necessary ROM measurements to complete the full rating using both the ROM and
DBI methodologies and thereafter identify the higher impairment rating for the claims
examiner.6
The Board therefore finds that because OWCP failed to follow the procedures set forth in
FECA Bulletin No. 17-06, the case must be remanded. 7 On remand, OWCP should further
develop the medical evidence, including referral to a medical examination to obtain three
independent ROM measurements as required under FECA Bulletin No. 17-06. Following this
and other such development as deemed necessary, it shall issue a de novo decision.8
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this order of the Board.
Issued: October 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
6
See M.D., Docket No. 18-1703 (issued January 18, 2019) (finding that a DMA should advise as to th e med ical
evidence necessary to complete the ROM method of rating if the medical evidence of record is insufficient t o rat e
appellant’s impairment using loss of ROM).
7

R.A., Docket No. 18-1331 (issued April 24, 2019); F.V., Docket No. 18-0427 (issued November 9, 2018).

8

J.F., Docket No. 17-1726 (issued March 12, 2018).

4

Employees’ Compensation Appeals Board

5

